DETAILED ACTION
Election/Restrictions
Claims 1-7, 9-16, 18-23 are allowable. Claims 8 & 17 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions is hereby withdrawn and claims 8 & 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-23 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken singly or in combination, does not disclose the newly amended limitations of claim 1, when taken in combination with the rest of the claim elements.  Independent claims 10 and 19 have similar limitations and of similar scope.
To elaborate briefly on the above, the newly amended limitations deal with the method of attaching two transistor layers.  Specifically, the claimed process deals with a) oxidizing one surface area on one layer and b) directly bonding that oxidized layer to another oxide layer on the second layer, all as part of assembling the two layers.
not “all in the same place” [Wingdings font/0xE0] it is in 3 separate places in one reference.  See US-2016/0211184 (included in Notice of References; pars. 119/137, FIGs. 13-14 and related text).  In various places, that reference teaches 1) oxidizing through annealing of one layer; 2) attaching two transistor layers; even 3) attaching of oxide layer to oxide layer.  However, it is not “all in one place”.  The three pieces are taught separately within reference and not in the context of a single assembling step.   Hence, Examiner is not ready to argue obviousness of combination of references and the claims are indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
01/17/21

/MOUNIR S AMER/Primary Examiner, Art Unit 2894